The original opinion in this case filed on March 3, 1933, does not undertake to direct what decree the Chancellor shall hereafter enter. We simply held that the decree reversed did not appear to have been arrived at by an appropriate consideration of applicable principles of law as declared in our opinion, and accordingly reversed the whole decree for reconsideration of the general controversy in the light of the law of the case as was by us declared in the opinion of March 3, 1933.
All the defendants except Beville were held personally subject to a money decree, on the theory that the proceeding as to them was no more than an equitable garnishment of what they equitably owed to the corporation, thereby rendering them subject to personal judgment in favor of the complainant for the amount of their true indebtedness to the corporation. Nothing in our opinion militates against this idea. *Page 576 
The fact that the decree appealed from was reversed in its entirety, even as against the defendants other than Beville, is only significant of a policy adopted by this Court, and applied in many cases to the effect that upon such a reversal, the Chancellor below shall be left free to again write his own decrees, but in accordance with his re-determination of the equities as re-considered in the light of the opinion of this Court.
Nothing in the opinion already rendered is to be construed as holding that, insofar as Burke and Russ are concerned, that the Chancellor below is to be precluded from again entering a money decree in the nature of a garnishment of the unpaid debts of Burke and Russ to the insolvent corporation, to the extent such debts appear to have been wrongfully cancelled.
As to Beville we find no occasion to modify or add to anything that was said by us in the original opinion.
Re-hearing denied.
DAVIS, C. J., and WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur.